Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because, a computer-readable storage medium, the specification does not clearly defines, what a computer-readable storage medium is. An arrangement, a computer program product (non-transitory computer readable storage medium having instructions, which when executed by processor, performs actions and a computer-readable storage medium are provided to carry out the method according to embodiments of the invention (specification paragraph 0010).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. 

An amendment to these claims adding --non-transitory-- before “computer-readable storage medium” would overcome this rejection.
Drawings
The specification describes details for all the Figs., but there are no drawings are submitted.

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Examiner’s Note
A transformation function for reducing and/or obfuscating operating data of the technical system to form transformed operating data is provided for the purposes of controlling a technical system based on a control model. Here, obfuscation should be understood to mean, in particular, a concealment of data, e.g., by encoding, dicing, hiding and/or rearranging the latter, such that a reconstruction of the original operating data without a priori knowledge is made at least substantially more difficult (paragraph 0008 of the specification).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by
Giland-Bachrach Ran WO 2016/118206 A1 Jul. 28, 2016 (IDS submitted on Sep. 14, 2021), here onwards Ran.

Regarding claim 1, Ran discloses,

Examiner’s Note
A transformation function for reducing and/or obfuscating operating data of the technical system to form transformed operating data is provided for the purposes of controlling a technical system based on a control model. Here, obfuscation should be understood to mean, in particular, a concealment of data, e.g., by encoding, dicing, hiding and/or rearranging the latter, such that a reconstruction of the original operating data without a priori knowledge is made at least substantially more difficult (paragraph 0008 of the specification).

A method for controlling a technical system based on a control model (a neural network for encrypting data – i.e., information security control - paragraphs 0021, 0045, 0053, 0060, 0067, 0075), wherein 

a) a transformation function (regulatory compliance, security, and privacy restrictions associated with data may necessitate the encryption of the data prior to performing neural network computations - Fig. 9, paragraphs 0024, 0025. Facilitating homomorphic encryption – paragraph 0028) is provided for at least one of reducing and obfuscating operating data of the technical system to form transformed operating data (a user 110 may generally refer to an entity - e.g., an individual, a hospital, a research institution, a company, associated with user data 120 - e.g., medical images, financial data, PID, reads on the claimed feature, operational data of a technical system. 
When the user 110 wants to compute the sum of 3 and 5 without sharing the actual number, the user may encrypt 3 and 5 into ciphertext and transmit the encrypted number to the cloud computing platform 120 along with a request to add the numbers together; neural network 140 running on cloud computing platform 130 may perform computations 150 – i.e., additions to add integers together and receive encrypted results; the encryption result may be communicated to the user, on the basis of which the user decrypts the encryption result to view the result 6 in plaintext, reads on the claimed feature, reducing and obfuscating operating data of the technical system to form transformed operating data – Figs. 1, 2. Homomorphic encryption generally supports addition, subtraction, and multiplication over encrypted data – paragraph 0029);

b) the control model is generated by a model generator (the user data encrypted and transmitted to a cloud computing platform - Figs. 8, 9, paragraphs 0022, 0027. When the user 110 wants to compute the sum of 3 and 5 without sharing the actual numbers, the user can encrypt 3 and 5 into ciphertext, and communicate the encrypted numbers to the cloud computing platform 130 with a request to add the numbers together – paragraph 0028) as a function of first operating data of the technical system (the cloud computing platform can run neural network computations on the encrypted data and generate encrypted results which can be communicated to the user to decrypt the results, reads on the claimed feature, generating control data according to the first operational data of the technical system - Figs. 8, 9, paragraphs 0022, 0027), 

c) second operating data of the technical system are captured in an access domain that is separated from the control model (at a high level, a user can encrypt data and communicate the encrypted data or ciphertext to a cloud computing platform – paragraph 0027) and said second operating data are transformed into transformed second operating data by the transformation function (a user can encrypt data and communicate the encrypted data or ciphertext to a cloud computing platform - Figs. 8, 9, paragraphs 0022 – 0028. The cloud computing platform, reads on the claimed feature, an access domain separate from the second operating data)

d) the transformed second operating data are received by a model execution system (the cloud computing platform may perform neural network - Figs. 8, 9, paragraphs 0022 – 0028), 

e) the control model is executed by the model execution system with a supply of the transformed second operating data in an access domain that is separated from the second operating data, with control data being derived from the transformed second operating data (the cloud computing platform can run neural network computations on the encrypted data and generate encrypted results which can be communicated to the user to decrypt the results, reads on the claimed feature, generating control data according to the first operational data of the technical system - Figs. 8, 9, paragraphs 0022, 0027, 0028), and 

f) the control data are transmitted for the purposes of controlling the technical system (one or more processors to perform a method for generating encrypted neural network results data. The method includes receiving encrypted data having ciphertext. The encrypted data is encrypted with an encryption scheme that allows for computations on the ciphertext to generate encrypted results data – Figs. 8, 9, paragraphs 0022 – 0028, 0045, 0071. When the user 110 wants to compute the sum of 3 and 5 without sharing the actual numbers, the user can encrypt 3 and 5 into ciphertext, and communicate the encrypted numbers to the cloud computing platform 130 with a request to add the numbers together. The neural network 140 running on the cloud computing platform 130 can perform computations 150 - e.g., addition, to add the integers together and receive a result that is encrypted. The encrypted results can be communicated to the user, upon which the user decrypts the encrypted results to view the result 8 in plaintext – paragraph 0028).

Regarding claim 2, Ran discloses,

the method as claimed in claim 1, wherein that the control model is generated based on first operating data that were transformed by the transformation function (facilitating the performance of neural network computations on encrypted data by homomorphic encryption – i.e., equivalent to a transformation function – Figs. 1, 2, paragraph 0028. A user 110 may generally refer to an entity - e.g., a person, a hospital, a research institution, a company, associated with user data 120  e.g., medical images, financial data, PID; when the user 110 wants to compute the sum of 3 and 5 without sharing the actual number, the user may encrypt 3 and 5 into ciphertext and transmit the encrypted number to the cloud computing platform 130 along with a request to add the numbers together – i.e., equivalent to the first operational data transformed by the transformation function. The neural network 140 running on cloud computing platform 130 may perform computations 150 - e.g., additions to add integers together and receive encrypted results – i.e., equivalent to generation of a control model based on first operational data transformed by a transform function. The encrypted result may be transmitted to the user, on the basis of which the user decrypts the encrypted result to view the result 6 in plaintext – Figs. 1, 2, paragraph 0028).

Regarding claim 3, Ran discloses,

the method as claimed in claim 1, wherein the control model comprises at least one of a neural network, a data-driven regressor, a support vector machine and a decision tree (user data may be encrypted and transmitted to a cloud computing platform – i. e., equivalent to a model generator); the cloud computing platform may run a neural network computation on the encrypted data  - i.e., equivalent to the control model including a neural network and generate an encryption result that may be communicated to the user to decrypt the result – Figs. 1, 2, paragraph 0027. Data-driven regressors, support vector machines, and/or decision trees, like neural networks, are common data processing methods for those skilled in the art and are conventional in the art).

Regarding claim 4, Ran discloses,

the method as claimed in claim 1, wherein the model generator and/or the model execution system are operated by a model vendor in a manner separated from the technical system (prior to receiving input query data for processing and prediction, a cloud computing platform – i.e., equivalent to a model generator may support training and providing a neural network model – i.e., equivalent to a model execution system to provide the neural network functionality described herein; for example, the medical image may be processed using a neural network to predict a disease associated with the medical image: in embodiments described herein, the neural network prediction function and the ability of the neural network to generate prediction results may be specifically based on encrypted user data; for example, the disclosure of patient medical records is limited by regulations in order to protect patient privacy, and medical images of patient data cannot be shared to external parties – i.e., equivalent to a technical system without meeting certain requirements; however, when user data is encrypted to protect data and satisfy restrictions on data accessibility, third party – i.e., equivalent to a model vendor, cannot access the data without the ability to view or decrypt the data, while still performing neural network calculations at all times to generate encrypted result data – i.e., equivalent to operating in a manner separate from the technical system).

Regarding claim 5, Ran discloses,


the method as claimed in claim 4, wherein the transformation function is provided by the model vendor and wherein the transformation function carries out information reduction (homomorphic encryption includes restrictions on supported operators; in this regard, implementing homomorphically encrypted data in a neural network is limited in extension; however, by modifying the function in the neural network – i.e., equivalent to the transformation function provided by the model vendor. The limitation of homomorphic encryption can be overcome; in particular, the neural network may be a connected neural network or a convolutional neural network. Neural networks can support three operations: convolution, adding, and normalization – i. e, equivalent to a transform function performing information reduction – paragraph 0030).

Regarding claim 6, Ran discloses,

the method as claimed in 1, wherein the transformation function is provided by an operator of the technical system and in that the transformation function carries out at least one of  information obfuscation and information reduction (facilitating the performance of neural network computations on encrypted data by homomorphic encryption – i. e., equivalent to providing a transformation function. With reference to Figures 1 and 2, a user 110 may generally refer to an entity - e.g., an individual, a hospital, a research Institution, a company, associated with user data 120  - e.g., medical images, financial data, PH – i.e., equivalent to operational data of a technical system. When the user 110 wants to compute the sum of 3 and § without sharing the actual number, the user may encrypt the 3 and 5 into ciphertext and transmit the encrypted number to the cloud computing platform 1206 along with a request to add the numbers together – i. e, equivalent to a transformation function provided by an operator of the technical system. The neural network 146 running on cloud computing platform 130 may perform computations 150 - e.g., additions to add integers together and receive encrypted results; the encryption result may be communicated to the user, on the basis of which the user decrypts the encryption result to view the result 6 in plaintext – i.e., equivalent to performing information obfuscation and/or information reduction by a transformation function – Figs. 1, 2, paragraph 0023).

Regarding claim 7, Ran discloses,

the method as claimed in claim 1, wherein an initial model is trained on the basis of the first operating data, the initial model is split into a first partial function and a second partial function, and the first partial function is provided as transformation function and the second partial function is provided as control model (the third training workflow includes pre-training and fine-tuning strategies; in the pre- training phase, the original activation function may be implemented in training ‘equivalent to training the initial model based on the first operational data. After some iterations – i.e., corresponding to the first sub-function, a low-order polynomial approximation (low-order) may then be implemented – i. e., corresponding to the first sub-function being provided as a transformation function to perform fine-tuning; performing pre-training with the original activation function may advantageously cause the parameters to converge to a point close to the optimal solution, which is faster than directly using a polynomial approximation from the outset; performing fine-tuning with polynomial approximations may advantageously adapt the model to lower order polynomials; as such, the neural network model – i. e., equivalent to the second sub-function, may be trained using a first, second, or third training workflow that prepares the neural model for performing computations on the encrypted data to generate encrypted result data – i. e., equivalent to the second sub-function being provided as a control model - paragraph 0044. The claimed subject matter might also be embodied in other ways, to include different steps or combinations of steps similar to the ones described in this document, in conjunction with other present or future technologies – paragraphs 0017, 0019).

Regarding claim 8, Ran discloses,

the method as claimed in claim 1, wherein the transformation function comprises a neural autoencoder (user data may be encrypted and transmitted to a cloud computing platform. The cloud computing platform may run a neural network computation on the encrypted data. Here the neural network and generate an encryption result that may be communicated to the user to decrypt the result – i. e., a neural autoencoder – Figs. 1, 2, paragraph 0027. The claimed subject matter might also be embodied in other ways, to include different steps or combinations of steps similar to the ones described in this document, in conjunction with other present or future technologies – paragraphs 0017, 0019).

Regarding claim 9, Ran discloses,

the method as claimed in claim 1, wherein the transformation function comprises multiplication by a random matrix (the inclusion of multiplication with a random matrix in the transformation function. The neural network 146 running on cloud computing platform 130 may perform computations 150 - e.g., additions to add integers together and receive encrypted results; the encryption result may be communicated to the user, on the basis of which the user decrypts the encryption result to view the result 6 in plaintext – Figs. 1, 2, paragraph 0023).

Regarding claim 10, Ran discloses,

the method as claimed in claim 1, wherein the control model is trained on the basis of data that are independent of the technical system (facilitating the performance of neural network computations on encrypted data by homomorphic encryption – i. e., equivalent to a transformation function); with reference to Figures 4 and 2, a user 710 may generally refer to an entity – e. g., a person, a hospital, a research institution, a company associated with user data 120 - e.g., medical images, financial data, PID; when the user 710 wants to compute the sum of 3 and 5 without sharing the actual number, the user may encrypt 3 and 5 into ciphertext and transmit the encrypted number to the cloud computing platform 130 along with a request to add the numbers together; neural network 140 running on cloud computing platform 130 may perform computations 150 - e.g., additions to add integers together and receive encrypted results – i. e., equivalent to training the control model based on data independent of the technical system. The encrypted result may be transmitted to the user, on the basis of which the user decrypts the encrypted result to view the result 8 in plaintext – Figs, 1, 2, 4, paragraph 0028. The claimed subject matter might also be embodied in other ways, to include different steps or combinations of steps similar to the ones described in this document, in conjunction with other present or future technologies – paragraphs 0017, 0019).

Regarding claim 11, Ran discloses,

an arrangement for controlling a technical system based on a control model, configured to carry out a method as claimed claim 1 (computer system includes a memory, a processor, and a program stored on the processor is a conventional arrangement of computer-readable storage media, method program for controlling a technical system by means of a control model according to program stored on a computer readable storage medium, and a processor executes the above control model to control the technical system – paragraphs 0003, 0045, 0075, 0077. The claimed subject matter might also be embodied in other ways, to include different steps or combinations of steps similar to the ones described in this document, in conjunction with other present or future technologies – paragraphs 0017, 0019).

Regarding claim 12, Ran discloses,

a computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method configured to carry out a method as claimed in claim 1(computer system includes a memory, a processor, and a program stored on the processor is a conventional arrangement of computer-readable storage media, method program for controlling a technical system by means of a control model according to program stored on a computer readable storage medium, and a processor executes the above control model to control the technical system – paragraphs 0003, 0045, 0075, 0077).

Regarding claim 13, Ran discloses,

a computer-readable storage medium having a computer program product as claimed in claim 12 (computer system includes a memory, a processor, and a program stored on the processor is a conventional arrangement of computer-readable storage media, method program for controlling a technical system by means of a control model according to program stored on a computer readable storage medium, and a processor executes the above control model to control the technical system – paragraphs 0003, 0045, 0075, 0077).
The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.

Principe US PGPub: US 2010/0174859 A1 Jul. 8, 2010.
A set of data is stored in an input space of a kernel content addressable memory. The input space comprising the set of data is transformed into a feature space of higher dimension. The set of data is a set of transformed data within the feature space. An inner product is calculated between the set of transformed data in the feature space using a kernel function (ABSTRACT, Figs. 1, 9, paragraphs 0005, 0006).
Kompalli US PGPub: US 2017/0317983 A1 Nov. 2, 2017.
Convolutional neural network CNN development and training, image document obfuscation using selected shuffling patterns, electronic transmission of data over networks, obfuscation document processing through execution of trained CNNs, etc., requires the utilization of different specialized devices. For example, processes such as CNN development and training by the CNN developer 200, image document obfuscation using selected shuffling patterns by a client computerized device 300 and execution of trained CNNs during obfuscate image processing by a server 400 cannot be performed manually by a user because such processes could take decades or lifetimes and because such processes are necessary for the implementation of the disclosed client-server document image processing environment (paragraph 0085).

Processing an image document in a client-server environment such that privacy of text information contained in the image document is preserved. Specifically, in a client-server environment, an image document can be processed using a local computerized device of a client to create an obfuscated document (i.e., a document that is rendered unclear, unintelligible, etc.) by identifying word images in the image document and scrambling those word images. The obfuscated document can be received by a server of a service provider over a network (e.g., the Internet) and processed by previously trained software (e.g., a previously trained convolutional neural network (CNN)) to recognize specific words represented by the scrambled images in the obfuscated document and, thereby perform text recognition without having to reconstruct the image document (ABSTRACT, Figs. 3/328, 3/392, 4/392, 8/820, paragraph 0024).
Aggarwal US PGPub: US 2017/0228432 A1 Aug. 10, 2017.
Software components may invoke or be invoked by other software components through any of a wide variety of mechanisms. Invoked or invoking software components may comprise other custom-developed application software, operating system functionality (e.g., device drivers, data storage (e.g., file management) routines, other common routines and services, etc.), or third-party software components - e.g., middleware, encryption, or other security software, database management software, file transfer or other network communication software, mathematical or statistical software, image processing software, and format translation software (paragraph 0066).

Alosnso US PGPub: US 2014/0214733 A1 Jul. 31, 2014. 
A method and apparatus for deriving diagnostic data about a technical system utilizing learning metrics gained by at least one data driven learning process while generating and updating soft sensor models of said technical system (ABSTRAT, Figs. 1, 7, paragraphs 0018, 0024). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642